Citation Nr: 0827919	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont, which, in pertinent 
part, found that new and material evidence had been submitted 
to reopen the claim for entitlement to service connection for 
PTSD and denied the reopened claim.  

In July 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The veteran resides in Canada, and the White River Junction 
RO has jurisdiction over the claims folder.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

In the October 2006 rating decision on appeal, the RO 
characterized the veteran's claim as whether new and material 
evidence had been submitted to reopen a previously denied 
claim for entitlement to service connection for PTSD.  The 
veteran's claim for PTSD was initially denied in a March 2005 
rating decision.  Within a year of this decision, the veteran 
submitted additional evidence in support of his claim, and 
the RO issued a second rating decision in September 2005.  
Within a year of this rating decision, the veteran again 
submitted additional evidence, and the RO issued the October 
2006 rating decision on appeal.  As the March 2005 rating 
decision has not become final, the Board will proceed with 
the veteran's claim for service connection on a direct basis 
and finds that a determination as to whether new and material 
evidence has been submitted is not required.




FINDING OF FACT

The veteran did not engage in combat with the enemy and does 
not have PTSD as a result of verified in-service stressors.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
In a May 2006 VCAA letter, provided prior to the adjudication 
of the claim, the veteran was notified of the evidence needed 
to substantiate his claim for service connection.  The letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the May 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records and records from various 
federal agencies.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

The veteran has not been afforded a VA examination or medical 
opinion in response to his claim but the Board has determined 
that no such examination or opinions is required.  The 
veteran contends that his PTSD was incurred as a result of 
combat stressors including being fired upon by the enemy in 
Korea, witnessing a truck explode after hitting a landmine, 
and seeing Korean civilians' dead bodies impaled on stakes.  
While the veteran has stated that all these events occurred 
in November 1951, as discussed below, he has not provided 
specific information to allow for the corroboration of these 
stressors by VA, such as locations, units he was stationed 
with, or the names of any casualties.  In addition he has 
provided no lay evidence corroborating his claimed stressors.  
As verification of the stressors by VA is not possible and 
the veteran has not provided any lay evidence confirming his 
stressors, the Board finds that remanding the case for a VA 
psychiatric examination would serve no useful purpose, as any 
nexus evidence obtained would be solely based on the 
veteran's own reported history.  Therefore, a VA examination 
is not required.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

As a preliminary manner, the Board notes that the medical 
evidence of record establishes that the veteran has been 
diagnosed with PTSD by VA health care providers.  The medical 
evidence also establishes a link between the veteran's 
symptoms and his in-service stressors as the veteran's 
diagnoses of PTSD were based upon his descriptions of 
traumatic experiences during his military service.  
Therefore, the issue in this case is whether the evidence 
supports a finding that the veteran's claimed in-service 
stressors occurred.

During his July 2008 hearing, the veteran testified that he 
served on active duty as a clerk in the Public Affairs Office 
based in Japan and that his duties included interviewing 
members of the Air Force.  He also testified that he traveled 
to Korea to conduct interviews with Air Force personnel and 
to deliver transcripts to personnel in the field.

On his August 2004 PTSD questionnaire, the veteran reported 
that his in-service stressors took place while he was in 
Korea prior to Thanksgiving 1951.  During that time, he 
witnessed a jeep hit a landmine, was shot at by enemy 
soldiers, saw bodies of dead Korean women placed on spikes, 
and was chased by an enemy plane while recording radio 
transmissions with an American pilot.  Following receipt of 
his questionnaire, the RO asked the veteran to provide 
additional details to allow for confirmation of his stressors 
such as names of any witnesses or casualties and their 
military units.  In a December 2004 statement, the veteran 
replied that he could not provide any additional information.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The veteran has reported a mix of combat and non-combat 
stressors.  He has not provided any specific dates for his 
claimed stressors and has only stated that they occurred 
prior to Thanksgiving 1951 or in November 1951.  Moreover, he 
has not provided VA with the units he was travelling with or 
assigned to while he was in Korea.  In September 2007, the RO 
determined that the record lacked sufficient information to 
allow for corroboration of the veteran's stressors by the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
In addition, the veteran has not provided any lay evidence to 
corroborate his claimed stressors. 

Service personnel records do not indicate that the veteran 
was engaged in combat with the enemy or that he was present 
in Korea in November 1951.  The do show that the veteran 
spent four days in Korea in April 1952, but there is no 
indication that he had previously visited Korea at anytime 
during 1951, or that he encountered enemy forces.  

In support of his claim, the veteran submitted a statement 
from a fellow serviceman who confirmed that the veteran had 
served primarily in Tokyo, Japan, in the Office of Public 
Information.  The veteran's friend noted that the veteran's 
duties included interviewing personnel in Japan and Korea.   
While this statement confirms that the veteran served as a 
clerk in Japan with some time spent in Korea, it does not 
corroborate his claimed stressors.  

In fact, the record contains no evidence confirming the 
veteran's participation in combat.  He did not receive any 
award indicative of his participation in combat and the 
service records contain no corroborating evidence of the 
veteran's participation in combat or of any of his claimed 
stressors.  The veteran has also not submitted any lay 
evidence other than his own statements confirming his 
participation in combat.  Therefore, the Board cannot find 
that the veteran engaged in combat.  Consequently, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of his stressors, and the record must contain 
some other corroborating evidence.  

The Board finds that there is no evidence of record to 
support the veteran's claims that his stressors occurred 
other than his own statements and testimony.  While service 
personnel records confirm that the veteran spent four days in 
Korea in April 1952, there is no indication that he was in 
Korea at anytime during 1951 or that any of his claimed 
stressors occurred.  As the record contains no corroborating 
evidence of the veteran's claimed stressors, the claim for 
PTSD must be denied.  

The Board appreciated the veteran's and his wife's testimony 
at the July 2008 hearing and regrets that a more favorable 
determination could not be made in this case.


ORDER

Entitlement to service connection for PTSD is denied.



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge,  Board of Veterans' Appeals


 Department of Veterans Affairs


